Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final rejection. Claims 1-5, 8-10, 12-13, 16-20, 23-27, and 29 are presented for examination. 

IDS
The information disclosure statement filed on 08/24/2022, and 10/05/2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP 609 and is considered by the Examiner. 

Status of Claims 
Applicant’s amendment date 10/05/2022, amending claims 1, 8, and 12. Cancelling 21-22, and 28. Adding new claim 29. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.
 


Claim Rejections - 35 USC § 101
The independent claims only recite computer limitations and does not include any abstract ideas. Examiner note if an abstract idea is added to the claim in an amendment, a 101 rejection may be applied after such an amendment (necessitate by the amendment). 

Response to Arguments
Response to Argument under 35 USC 103 (Alice):
Examiner has considered the applicant’s arguments presented in the remarks, however, they are moot as they do not apply to the references used in the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. US 2006/0184403 (hereinafter Scott) in view of Jamula US 2008/0015884 (hereinafter Jamula) in view of Thomas et al. US 2017/0064497 (hereinafter Thomas).
Regarding Claim 1: 
Scott as shown, disclose the following limitations
 A supervisor mobile terminal for electronically managing item processing activities associated with a distribution facility, the supervisor mobile terminal comprising: 
a transceiver circuit configured to wirelessly communicate (Scott [0028], “a wireless connection”) with a server computer a plurality of sets of data relating to the item processing activities, the item processing activities relating to one or more of: workforce, workload performance, or item processing equipment; (Scott Figs. 1-2, 5) 
a user interface configured to display at least one set of the plurality of sets of data and receive an instruction to modify the at least one set of data; and (Scott Figs. 1-2, 5  [0025], “DOIS provides software application that feeds data from multiple sources into the central repository, so that users of the system such as managers or supervisors can quickly view critical data”.  Scott [0035], “a delivery unit supervisor may assign a carrier to a delivery route in his or her district, or may modify a delivery route in that district”. Scott [0050], “the user can also view the availability of the carrier, and from this information assign carrier, and from this information assign carriers to routes, or portions of routes, balancing the assignments in order to meet the mail volume demand and satisfy the work capacity of the carriers”. Also, see Scott [0054] and [0056]). 
a controller in data communication with the transceiver circuit and the user interface, and configured to: control the user interface to modify the at least one set of data based on the instruction; (Scott [0050], “DOIS can provide a user with the ability to view multiple display screens or windows at the same time, so that a user can analyze data from different information databases to formulate a business decision”.  Scott [0054], “a user may adjust a carrier’s start or end time in the event”. Also, see [0025] [0046])
control the transceiver circuit to wirelessly communicate the modified data with the server computer such that the at least one set of data stored in the server computer is updated with the modified data, [] and (Scott Figs. 1-2 [0010], “using the display screen to modify the locations for article delivery and saving the modification to the database”. [0026], “the DOIS application 110 ….. Can be connected to a network 120 for sharing data with a mainframe 130. Also, see [0121], a component for saving the modification to the database) 
Scott specifically fails to disclose the server computer storing a digital or virtual map of the distribution facility, and the processing equipment and other item processing resources in the distribution facility, the digital or virtual map comprising a plurality of areas of the distribution facility, the distribution facility comprising a facility location sensing system installed at one or more fixed locations in the distribution facility; control the transceiver circuit to wirelessly communicate the at least one set of data with item processing equipment at the distribution facility; cause the facility location sensing system installed at the one or more fixed locations to remotely sense a location of the supervisor mobile terminal in the distribution facility and communicate the sensed location to the server computer; cause the facility location sensing system to remotely determine that the supervisor mobile terminal is presently nearing or entering an area or the plurality of areas of the distribution facility; in response to the supervisor mobile terminal presently nearing or entering the area, cause the facility location sensing system to communicate to the server computer indicating that the supervisor mobile terminal is presently nearing or entering the area; and  receive information about the area presently being neared or entered by the supervisor mobile terminal from the server computer and display the received area information. 
However, Jamula teaches the following limitation: 
control the transceiver circuit to wirelessly communicate the at least one set of data with item processing equipment at the distribution facility, (Jamula [0029]-[0034], “a supervisor receives the equipment data and employee data related to the facility where he works. The actual data presented to a supervisor can be customized based on the supervisor’s preferences and operational needs …. Uses a variety of automatic and/or semi-automatic sorting, tracking and shipping equipment to sort, track and route item to their final destination …. The supervisor receiving the information can use the operational information for planning operations, allocating equipment, and allocating and personnel resources, at his facility”. Jamula [0050], “the data mail processing equipment watch file 226 can include, for example, whether a failure occurred and if so what type of failure the throughput of the equipment, the number of rejected, maintenance information related to the equipment, and any other information that ban be sensed or determined relating to the operation of the processing equipment”. Also, see [0013] and [0043])
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Scott to include the feature of controlling a set of data with item processing equipment at the distribution facility, as taught by Jamula, in order to allow the supervisor receive the equipment data and employee data related to the facility. Also, allow the supervisor to allocate equipment and improve managing the distribution facility (Jamula [0050] [0029]-[0034]). 
Scott in view of Jamula disclose the above limitations but, specifically fails to disclose the server computer storing a digital or virtual map of the distribution facility, and the processing equipment and other item processing resources in the distribution facility, the digital or virtual map comprising a plurality of areas of the distribution facility, the distribution facility comprising a facility location sensing system installed at one or more fixed locations in the distribution facility; cause the facility location sensing system installed at the one or more fixed locations to remotely sense a location of the supervisor mobile terminal in the distribution facility and communicate the sensed location to the server computer; cause the facility location sensing system to remotely determine that the supervisor mobile terminal is presently nearing or entering an area or the plurality of areas of the distribution facility; in response to the supervisor mobile terminal presently nearing or entering the area, cause the facility location sensing system to communicate to the server computer indicating that the supervisor mobile terminal is presently nearing or entering the area; and   receive information about the area presently being neared or entered by the supervisor mobile terminal from the server computer and display the received area information.
However, Thomas teaches the following limitations: 
the server computer storing a digital or virtual map of the distribution facility, and the processing equipment and other item processing resources in the distribution facility, the digital or virtual map comprising a plurality of areas of the distribution facility, the distribution facility comprising a facility location sensing system installed at one or more fixed locations (Thomas [0014-0015], “the cloud-based server system use beacon data”) in the distribution facility; (Thomas Figs. 4-5 [0016] & [0034], “the location list information corresponds to floor map information within the database. The floor map information is accessed and transmitted from the cloud-based server system 250 to the mobile computing device 100 via the communication network 240”. Thomas [0035], “determine and render a display map from the floor map information and display the display map on a display screen of the mobile computing device 100”. Also, see [0037], [0039], [0040] ) 

cause the facility location sensing system installed at the one or more fixed locations to remotely sense a location of the supervisor mobile terminal in the distribution facility and communicate the sensed location to the server computer; (Thomas [0014-0015], “the cloud-based server system use beacon data and user profile data. the mobile computing device estimates distance from beacon devices and sends the distance information, along with beacon identification information and user profile (e.g., user role information) to a cloud-based server system (e.g., an enterprise management system (EMS) associated with the environment). In response to receiving information, the cloud-based server system can estimate a current location of the user within the environment”.) 
cause the facility location sensing system to remotely determine that the supervisor mobile terminal is presently nearing or entering an area or the plurality of areas of the distribution facility; (Thomas [0015] &  [0063], “awareness of the user’s location with respect to nearby assets”. Also, see figs. 4-5). 
in response to the supervisor mobile terminal presently nearing or entering the area, cause the facility location sensing system to communicate to the server computer indicating that the supervisor mobile terminal is presently nearing or entering the area; and  (Thomas [0015], “in response to receiving information from the mobile computing device, the cloud-based server system can estimated a current location of the user within the environment based on the beacon identification information. The cloud-based server system can match the current location, as well as the user profile data, to local map data and local asset data of the environment stored in the database of the cloud-based server system”.) 
receive information about the area presently being neared or entered by the supervisor mobile terminal from the server computer and display the received area information. (Thomas [0063], “provides situation awareness to the user of the mobile computing device. Situation awareness may provide, for example, awareness of the user’s location with respect to nearby assets, awareness of nearby assets that are to be serviced, and awareness of nearby assets that been service. Other types of situation awareness may be provided as will … the local map and the local asset data correspond to a current location of the mobile computing device and/or a user of the mobile computing device”. Thomas [0077-0078], “after the user moves, for example, from the first building to the second building, map data and asset data that are associated with the second building are updated on the mobile computing device of the user based on updated beacon data and the user profile data”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Scott and Jamula to include the feature of displaying information, as taught by Thomas, in order to allow the supervisor receive information based on the location of the area when the user about the area being presently neared or entered. Also, it will allow the system to dynamically change to focus on the information corresponding to the user location (fig. 4 [0077-0078]).
Regarding Claim 2: 
(Original) Scott in view of Jamula in view of Thomas disclose the supervisor mobile terminal of Claim 1, 
Scott further teach wherein the controller is configured to control the transceiver circuit to wirelessly access the server computer so as to update the at least one set of data with the modified data.  (Scott Figs. 1-2 [0026], “the mainframe 130 can communicate either directly with the web-based server 140 or through the network 120. Data may be collected and transferred between the DOIS application and a data collection device”.  Scott [0090], “data capture”. Scott [0099], “using the display screen to modify the characteristics of a delivery route, and saving the modification to the database”.)
Regarding Claim 3: 
(Original) Scott in view of Jamula in view of Thomas disclose the supervisor mobile terminal of Claim 1, 
Scott further teach wherein the controller is configured to control the transceiver circuit to wirelessly transmit the modified data to the server computer so as to update the at least one set of data with the modified data.  (Scott [0090], “data capture and transfer”. Scott [0191], “analyze data; conduct inspection; … data transfer”.  [0211], “the user selects the type of data transferring information to and from a DCD, this window is display …. Whether the transfer is from the system … the system performs the data transfer”)

Regarding Claim 5: 
(Original) Scott in view of Jamula in view of Thomas disclose the supervisor mobile terminal of Claim 1, 
Scott further teach wherein the distribution facility is an item processing facility, and wherein the supervisor mobile terminal is configured to be operated by a supervisor working in the item processing facility.  (Scott Figs. 1-2 [0025], “DOIS provides a software application that feeds data from multiple sources into the central repository, so that users of the system as managers or supervisors can quickly view critical data”. Scott [0035], “a delivery unit supervisor may assign a carrier to a delivery route in his or her district,”.) 

Regarding Claims 6-7 (cancelled): 

Regarding Claim 8: 
(Currently amended) Claim 8 is the method claim corresponding to the mobile terminal claim 1 rejected above. Therefore, claim 8 is rejected under the same rationale as claim 1. 

Regarding Claim 9: 
(Original) Claim 9 is the method claim corresponding to the mobile terminal claim 2 rejected above. Therefore, claim 9 is rejected under the same rationale as claim 2. 


Regarding Claim 10: 
(Original) Claim 10 is the method claim corresponding to the mobile terminal claim 3 rejected above. Therefore, claim 10 is rejected under the same rationale as claim 3. 
Regarding Claim 11: Cancelled

Regarding Claim 27: 
(previously presented) Scott in view of Jamula in view of Thomas disclose the supervisor mobile terminal of Claim 1, 
Thomas further teach wherein, in response to the supervisor mobile terminal entering a location boundary associated with the item processing equipment, the controller is configured to receive, from the server computer, equipment status or information for the item processing equipment near which the supervisor mobile terminal is located, the equipment status or information comprising one or more of equipment schedule, historical information or operating history, current operators assigned to the item processing equipment and relative locations of the current operators with respect to the item processing equipment, an error message, efficiency metrics, goals, run schedules, batch information, or item destinations. (Thomas [0063], “provides situation awareness to the user of the mobile computing device. Situation awareness may provide, for example, awareness of the user’s location with respect to nearby assets, awareness of nearby assets that are to be serviced, and awareness of nearby assets that been service. Other types of situation awareness may be provided as will … the local map and the local asset data correspond to a current location of the mobile computing device and/or a user of the mobile computing device”. Thomas [0077-0078], “after the user moves, for example, from the first building to the second building, map data and asset data that are associated with the second building are updated on the mobile computing device of the user based on updated beacon data and the user profile data”. Thomas [0084].)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Scott and Jamula to include the feature of displaying information, as taught by Thomas, in order to allow the supervisor receive information based on the location of the area when the user about the area being presently neared or entered. Also, it will allow the system to dynamically change to focus on the information corresponding to the user location and display information related to the asset nearby the user (fig. 4 [0077-0078]).

Regarding Claim 28: (Cancelled)
Regarding Claim 29: 
(New) Scott in view of Jamula in view of Thomas disclose the supervisor mobile terminal of Claim 1, 
Thomas further teach wherein the facility location sensing system is configured to communicate data with the server computer via a communication network. (Thomas [0031-0032], “wirelessly transmit the distances, along with the list of beacon, to the cloud-based server system 250 via the communication network 240 …. Wireless communication takes place between the mobile device and the communication network”. Also, see [0047], and [0053])

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Scott and Jamula to include the feature of communicating information to the server, as taught by Thomas doing so, will allow the system to wirelessly transmit the user location to the server computer via a communication network (fig. 4 [0077-0078]). This will allow the system to determine the user location in the facility based on received wireless data. 



Claims 4, 12-13, and 16-20 is rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. US 2006/0184403 (hereinafter Scott) in view of Jamula US 2008/0015884 (hereinafter Jamula) in view of Thomas et al. US 2017/0064497 (hereinafter Thomas).  Further, in view of Hunter et al. US 2002/0040313 (hereinafter Hunter). 
Regarding Claim 4: 
(Original) Scott in view of Jamula in view of Thomas disclose the supervisor mobile terminal of Claim 1, 
Scott further teach wherein the controller is configured to control the user interface to [place a message onto the system for users] (Scott [0047], “a national manager may be able to place a message onto the system so that users will receive a notification on the screen after logging into the system”.) but, specifically fails to disclose simultaneously display both a message sending tab and the at least one set of data, and control the transceiver circuit to send a message to a carrier mobile terminal of a carrier associated with one or more of the item processing activities, using the message sending tab.
However, Hunter teaches the following limitation: 
simultaneously display both a message sending tab and the at least one set of data, and control the transceiver circuit to send a message to a carrier mobile terminal of a carrier associated with one or more of the item processing activities, using the message sending tab.  (Hunter [0008-0009], “allows the manager to make real-time changes to employees’ deployment schedules ….. Communication by allowing the manager to send messages to the employees in their deployment area”. Hunter [0031], “the manager has the option to do many things, including sending and receiving messages to/from their deployment area”. Also, Hunter Fig. 10 show a message sending tab and a set of data displayed to the user”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Scott, Jamula, and Thomas to include the messaging features, as taught by Hunter, in order to allow the supervisor receive and send a message to a carrier mobile from a message tab. Also, it will allow the supervisor to do many things from the same messaging tab (Hunter [0031]). 
Regarding Claim 12: 
 (Currently amended) Scott as shown, disclose the following limitations
A server computer for electronically managing item processing activities associated with a distribution facility, the server computer comprising:
 a transceiver circuit configured to wirelessly communicate, (Scott [0028], “a wireless connection”) with a supervisor mobile terminal, a plurality of sets of data relating to the item processing activities, the item processing activities relating to one or more of: (Scott Figs. 1-2, 5) workforce, workload performance, or training and safety at the distribution facility; (Scott Figs. 1-2, 5  [0025], “DOIS provides software application that feeds data from multiple sources into the central repository, so that users of the system such as managers or supervisors can quickly view critical data”.  Scott [0035], “a delivery unit supervisor may assign a carrier to a delivery route in his or her district, or may modify a delivery route in that district”. Scott [0050], “the user can also view the availability of the carrier, and from this information assign carrier, and from this information assign carriers to routes, or portions of routes, balancing the assignments in order to meet the mail volume demand and satisfy the work capacity of the carriers”. Also, see Scott [0054] and [0056]).
a memory configured to store the plurality of sets of data [..] and a controller in data communication with the transceiver circuit and the memory, and configured to: control the transceiver circuit to wirelessly receive a modified version of at least one set of the plurality of sets of data from the supervisor mobile terminal; (Scott [0050], “DOIS can provide a user with the ability to view multiple display screens or windows at the same time, so that a user can analyze data from different information databases to formulate a business decision”.  Scott [0054], “a user may adjust a carrier’s start or end time in the event”. Also, see [0025] [0046])
 control the memory to update the at least one set of data with the modified version of the data; (Scott Figs. 1-2 [0010], “using the display screen to modify the locations for article delivery and saving the modification to the database”. [0026], “the DOIS application 110 ….. Can be connected to a network 120 for sharing data with a mainframe 130. Also, see [0121], a component for saving the modification to the database) 
Scott specifically fails to disclose 
a digital or virtual map of the distribution facility, and the processing equipment and other item processing resources in the distribution facility, the digital or virtual map comprising a plurality of areas of the distribution facility, the distribution facility comprising a facility location sensing system installed at one or more fixed locations in the distribution facility; control the transceiver circuit to wirelessly communicate the at least one set of data with item processing equipment at the distribution facility; wirelessly send the updated data to a carrier mobile terminal of a carrier when the updated data satisfies a predetermined criteria; determine that the updated data satisfies the predetermined criteria when the updated data is relevant to the carrier mobile terminal; cause the facility location sensing system installed at the one or more fixed locations to remotely sense a location of the supervisor mobile terminal in the distribution facility; receive the sensed location from the facility location sensing system; cause the facility location sensing system to remotely determine that the supervisor mobile terminal is presently nearing or entering an area of the plurality of areas of the distribution facility; in response to the supervisor mobile terminal presently nearing or entering the area, cause the facility location sensing system to communicate to the server computer indicating that the supervisor mobile terminal is presently nearing or entering the area; and  send information about the area being neared or entered by the supervisor mobile terminal and cause the supervisor mobile terminal to display the area information.
However, Jamula teaches the following limitation: 
control the transceiver circuit to wirelessly communicate the at least one set of data with item processing equipment at the distribution facility; (Jamula [0029]-[0034], “a supervisor receives the equipment data and employee data related to the facility where he works. The actual data presented to a supervisor can be customized based on the supervisor’s preferences and operational needs …. Uses a variety of automatic and/or semi-automatic sorting, tracking and shipping equipment to sort, track and route item to their final destination …. The supervisor receiving the information can use the operational information for planning operations, allocating equipment, and allocating and personnel resources, at his facility”. Jamula [0050], “the data mail processing equipment watch file 226 can include, for example, whether a failure occurred and if so what type of failure the throughput of the equipment, the number of rejected, maintenance information related to the equipment, and any other information that ban be sensed or determined relating to the operation of the processing equipment”. Also, see [0013] and [0043])

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Scott to include the feature of controlling a set of data with item processing equipment at the distribution facility, as taught by Jamula, in order to allow the supervisor receive the equipment data and employee data related to the facility. Also, allow the supervisor to allocate equipment and improve managing the distribution facility (Jamula [0050] [0029]-[0034]). 
Scott in view of Jamula disclose the above limitations but, specifically fails to disclose a digital or virtual map of the distribution facility, and the processing equipment and other item processing resources in the distribution facility, the digital or virtual map comprising a plurality of areas of the distribution facility, the distribution facility comprising a facility location sensing system installed at one or more fixed locations in the distribution facility; wirelessly send the updated data to a carrier mobile terminal of a carrier when the updated data satisfies a predetermined criteria; determine that the updated data satisfies the predetermined criteria when the updated data is relevant to the carrier mobile terminal; cause the facility location sensing system installed at the one or more fixed locations to remotely sense a location of the supervisor mobile terminal in the distribution facility; receive the sensed location from the facility location sensing system; cause the facility location sensing system to remotely determine that the supervisor mobile terminal is presently nearing or entering an area of the plurality of areas of the distribution facility; in response to the supervisor mobile terminal presently nearing or entering the area, cause the facility location sensing system to communicate to the server computer indicating that the supervisor mobile terminal is presently nearing or entering the area; and  send information about the area being neared or entered by the supervisor mobile terminal and cause the supervisor mobile terminal to display the area information. 

However, Thomas teaches the following limitations: 
digital or virtual map of the distribution facility, and the processing equipment and other item processing resources in the distribution facility, the digital or virtual map comprising a plurality of areas of the distribution facility, the distribution facility comprising a facility location sensing system installed at one or more fixed locations (Thomas [0014-0015], “the cloud-based server system use beacon data”. also, see [0029])  in the distribution facility; (Thomas Figs. 4-5 [0016] & [0034], “the location list information corresponds to floor map information within the database. The floor map information is accessed and transmitted from the cloud-based server system 250 to the mobile computing device 100 via the communication network 240”. Thomas [0035], “determine and render a display map from the floor map information and display the display map on a display screen of the mobile computing device 100”. Also, see [0037], [0039], [0040] ) 

cause the facility location sensing system installed at the one or more fixed locations to remotely sense a location of the supervisor mobile terminal in the distribution facility; receive the sensed location from the facility location sensing system; (Thomas [0014-0015], “the cloud-based server system use beacon data and user profile data. the mobile computing device estimates distance from beacon devices and sends the distance information, along with beacon identification information and user profile (e.g., user role information) to a cloud-based server system (e.g., an enterprise management system (EMS) associated with the environment). In response to receiving information, the cloud-based server system can estimate a current location of the user within the environment”.)
 cause the facility location sensing system to remotely determine that the supervisor mobile terminal is presently nearing or entering an area of the plurality of areas of the distribution facility; (Thomas [0015] &  [0063], “awareness of the user’s location with respect to nearby assets”).
in response to the supervisor mobile terminal presently nearing or entering the area, cause the facility location sensing system to communicate to the server computer indicating that the supervisor mobile terminal is presently nearing or entering the area; and  (Thomas [0015], “in response to receiving information from the mobile computing device, the cloud-based server system can estimated a current location of the user within the environment based on the beacon identification information. The cloud-based server system can match the current location, as well as the user profile data, to local map data and local asset data of the environment stored in the database of the cloud-based server system”.)
send information about the area being neared or entered by the supervisor mobile terminal and cause the supervisor mobile terminal to display the area information. (Thomas [0063], “provides situation awareness to the user of the mobile computing device. Situation awareness may provide, for example, awareness of the user’s location with respect to nearby assets, awareness of nearby assets that are to be serviced, and awareness of nearby assets that been service. Other types of situation awareness may be provided as will … the local map and the local asset data correspond to a current location of the mobile computing device and/or a user of the mobile computing device”. Thomas [0077-0078], “after the user moves, for example, from the first building to the second building, map data and asset data that are associated with the second building are updated on the mobile computing device of the user based on updated beacon data and the user profile data”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Scott and Jamula to include the feature of displaying information, as taught by Thomas, in order to allow the supervisor receive information based on the location of the area when the user about the area being presently neared or entered. Also, it will allow the system to dynamically change to focus on the information corresponding to the user location (fig. 4 [0077-0078]).
Scott in view of Jamula in view of Thomas fails to disclose wirelessly send the updated data to a carrier mobile terminal of a carrier when the updated data satisfies a predetermined criteria; determine that the updated data satisfies the predetermined criteria when the updated data is relevant to the carrier mobile terminal;
however, Hunter teaches the following limitation: 
wirelessly send the updated data to a carrier mobile terminal of a carrier when the updated data satisfies a predetermined criteria; (Hunter [0029-0030], “a user can choose to view their schedule for the prior week, the current week, and the next scheduled week …. The user can view their schedule for all locations worked, not just the current location’s schedule …to request an extension to their shift or ask for early release from their shift ….. approve or decline the request. The system then makes the appropriate changes to the deployment area’s schedules based on the extension or early release of the employee’s shift”.)
determine that the updated data satisfies the predetermined criteria when the updated data is relevant to the carrier mobile terminal; (Hunter [0008], “the present invention performs useful functions such as assigning breaks and lunches to employees based on shift length and displaying all such activities to the manager on duty, indicating when breaks and lunches are late or are not being taken. It allows the manager to rank all positions for the day in priority order and fills open positions with employees in that order as they sign in for the day”. Claim 20 “automatically assigning tasks”. ) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Scott, Jamula, and Thomas to include the messaging features, as taught by Hunter, in order to allow the supervisor receive and send a message to a carrier mobile from a message tab. Also, it will allow the supervisor to do many things from the same messaging tab, which include changes to employee’ deployment schedules (Hunter [0008]-[0009] [0031]). 

Regarding Claim 13: 
(Previously presented) Scott in view of Jamula in view of Thomas in view of Hunter disclose the server computer of Claim 12 Hunter further teach
wherein the controller is further configured to selectively send the updated data to a carrier mobile terminal of the carrier (Hunter [0024], “wireless phone”) associated with one or more of the item processing activities.  (Hunter [0008-0009], “allows the manager to make real-time changes to employees’ deployment schedules ….. Communication by allowing the manager to send messages to the employees in their deployment area”. Hunter [0031], “the manager has the option to do many things, including sending and receiving messages to/from their deployment area, performing searches on employees, viewing and making changes to employee positions, or the activity queue, etc.”.)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Scott, Jamula, and Thomas to include the messaging features, as taught by Hunter, in order to allow the supervisor receive and send a message to a carrier mobile from a message tab. Also, it will allow the supervisor to do many things from the same messaging tab, which include changes to employee’ deployment schedules (Hunter [0008]-[0009] [0031]).
Regarding Claims 14-15: Cancelled 
Regarding Claim 16: 
(Previously presented) Scott in view of Jamula in view of Thomas in view of Hunter disclose the server computer of Claim 12, 
Scott further teach wherein the memory is further configured to store information relevant to the carrier terminal and responsibilities or performance of the carrier, and wherein the controller is further configured to determine that the updated data is relevant to i) the carrier mobile terminal or ii) the responsibilities or performance of the carrier based on the information stored in the memory.  (Scott [0059]-0060], “the user may view a summary of a particular carrier’s assignment for the day, including the route the carrier is assigned to , and the carrier’s expected total work time of the daily assignment …. Carrier’s performance … the report may also identify deviations from expected data”. Scott [0102], “carries can carry a mobile data collection device (DCD) 382 or other handheld interfacing device for collecting information …. Information may be viewed and analyzed by a supervisor … can quickly rectify inefficiencies”. Also, see [0038-0040])
Regarding Claim 17: 
(Original) Scott in view of Jamula in view of Thomas in view of Hunter disclose the server computer of Claim 12, 
Scott further teach wherein the workforce relates to one or more of: a review of clock rings of the workforce, (Scott [0042], “the clock rings (e.g., reporting time, leave time, return time, end time”. Also, see [0076]) an audit of overtime hours of the workforce, (Scott fig. 3 element 314 “overtime” [0081], “user may also assign overtime hours to a carrier”. Also, see [0041] & [0080] “an overtime desired list”.) or a view of schedules of the workforce by area.  (Scott figs. 3-5 [0080-0084], “ the planning and scheduling system 340 allows users to schedule carriers’ work schedules for the next following week, while taking into consideration budget factors and managing overtime rules”. Also, see [0040], [0050], [0052], and [0159])
Regarding Claim 18: 
(Original) Scott in view of Jamula in view of Thomas in view of Hunter disclose the server computer of Claim 17, 
Scott further teach wherein the workload performance relates to one or more of: tracking a mail volume, (Scott [0072], “mail volume from a mail volume tracking system 322”. Scott [0077], “the amount of mail volume (in terms of percent of the delivery unit’s total mail volume for a day) coming in from its sorting facility. Tracking the percent of the daily mail volume arriving in each delivery unit from the sorting facility allows a supervisor to improve the delivery unit’s mail flow”. Also, see [0042], [0081],    monitoring equipment performance trends, or accessing data reports.  (Scott [0059], “a report of a carrier’s performance” Also, see [0072-0073])
Regarding Claim 19: 
(Original) Scott in view of Jamula in view of Thomas in view of Hunter disclose server computer of Claim 17, 
Scott further teach wherein the training safety relates to one or more of: accessing required trainings, (Scott fig. 126 disclose a list to “web based training (WBT)” and “training update”.) or digitally submitting report of injury forms.  (Scott Figs. 1-2 [0047], “DOIS can provide online forms for work-related accidents, or include applications for mail holding and parcel redelivery”. Scott [0201], “allowing the user to enter information about a special activity occurring on the street that the carrier should not be doing on a daily basis … accident, and miscellaneous”.) 
Regarding Claim 20: 
(Original) Scott in view of Jamula in view of Thomas in view of Hunter disclose the server computer of Claim 12, further comprising one or more of:
Scott further teach a data management system (DMS) processor configured to identify locations of carriers real-time and support carriers on their delivery routes; a delivery operation information system (DOIS) (Scott [0080-0081], “DOIS feature”) processor configured to manage delivery unit operations including daily office work and route adjustments; a GEO-delivery processor configured to create virtual geographic zones guiding delivery personnel to stay on schedule and on their routes; an overtime (OT) admin processor configured to manage overtimes of carriers; a time and attendance collection system (TACS) processor configured to maintain clock rings and employee information; (Scott [0104], “attendance collection system (TACS)”) and  a regional intelligent mail server (RIMS) processor configured to provide local intelligent mail server (LIM) capability to delivery units.  (Scott [0024], “delivery operations information system (DOIS) and method provided herein allow a delivery service provider to coordinate …. With the carrier resources.  Scott [0031], “tracking the movements of carriers”.  Scott [0040], “an overtime desired list (OTDL)”. Also, see [0026], [0034], [0037], [0038], [0042], [0052], and [0102]) 
Regarding Claims 21-22: (Cancelled) 


Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. US 2006/0184403 (hereinafter Scott) in view of Jamula US 2008/0015884 (hereinafter Jamula) in view of Thomas et al. US 2017/0064497 (hereinafter Thomas).  Further, in view of Amirjalayer et al. US 2018/0293527 (hereinafter Amirjalayer). 
Regarding Claim 23: 
(Previously presented) Scott in view of Jamula in view of Thomas disclose the supervisor mobile terminal of Claim 1, wherein the item processing equipment comprises one or more of a sorter, a sequencer, or an item delivery truck. 
 (Jamula [0029]-[0034], “a supervisor receives the equipment data and employee data related to the facility where he works. The actual data presented to a supervisor can be customized based on the supervisor’s preferences and operational needs …. Uses a variety of automatic and/or semi-automatic sorting, tracking and shipping equipment to sort, track and route item to their final destination …. The supervisor receiving the information can use the operational information for planning operations, allocating equipment, and allocating and personnel resources, at his facility”. Jamula [0050], “the data mail processing equipment watch file 226 can include, for example, whether a failure occurred and if so what type of failure the throughput of the equipment, the number of rejected, maintenance information related to the equipment, and any other information that ban be sensed or determined relating to the operation of the processing equipment”. Also, see [0013] and [0043])
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Scott, Jamula, Nixon, and Northrup to include the feature of controlling a set of data with item processing equipment (a sorter and/or a sequencer) at the distribution facility, as taught by Jamula, in order to allow the supervisor receive the equipment data and employee data related to the facility. Also, allow the supervisor to allocate equipment and improve managing the distribution facility (Jamula [0050] [0029]-[0034]). 
Amirjalayer also teach comprises one or more of a sorter, a sequencer, or an item delivery truck. (Amirjalayer [0024], “sensor to, e.g., determine the status of a trailer 18 being loaded or unloaded …. Continuously monitor the status of trailers 18 at the warehouse”. Amirjalayer [0051], “outgoing trucks, which may be effected by the order in which inbound trailers are unloaded”.) 
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Scott, Jamula, and Thomas to include the feature of monitoring an item delivery truck status, as taught by Amirjalayer, in order to continuously monitor the status of the item delivery truck (Amirjalayer [0024]). Also, allow the supervisor to allocate equipment and improve managing the distribution facility. 

Regarding Claim 24: 
 (Previously presented) Scott in view of Jamula in view of Thomas in view of Amirjalayer disclose the supervisor mobile terminal of Claim 23, 
Amirjalayer further teach wherein the item processing equipment is an item delivery truck, and wherein the controller is configured to control the user interface to display data relevant to the sensed type of the item delivery truck, the data relevant to the sensed type of the item delivery truck comprising information regarding other item delivery trucks scheduled to visit the distribution facility.  (Amirjalayer Fig. 2 [0042-0044], “the user interface 50 may be accessed by a user to review certain aspects of the operations of the warehouse such as, for example, review trailer assignment, to review on or more shifts place …. Each dock or the trailer that currently should go to or be at each dock), a queued trailer assignment 60 and a next trailer assignment …. Number of ordered trailer assignments per dock … determine trailer assignments for up to an entire shift”. Also, see [0025-0027])
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Scott, Jamula, and Thomas to include the feature of monitoring an item delivery truck status, as taught by Amirjalayer, in order to continuously monitor the status of the item delivery truck (Amirjalayer [0024]). Also, allow the supervisor to allocate equipment and improve managing the distribution facility. 

Regarding Claim 25: 
(Previously presented) Scott in view of Jamula in view of Thomas in view of Amirjalayer disclose the supervisor mobile terminal of Claim 24, 
Amirjalayer further teach wherein the data relevant to the sensed type of the item delivery truck comprises one or more of the number of incoming delivery trucks on a given day, leaving and arriving times of delivery trucks, or other information regarding the incoming delivery trucks. (Amirjalayer [0020], “according to the age of expected trailers”. Amirjalayer [0025], “one or more trailers 18 that are expected at the warehouse within a selected period of time … currently at the warehouse … have left the warehouse”. Amirjalayer [0026-0027], “a notification when each trailer 18 arrives to the warehouse premises …. From one or more sensors… data may be or may include variety of data regarding expected incoming and outgoing goods over a given period of time”. Also, see fig. 2 [0009] and [0051])
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Scott, Jamula, and Thomas to include the feature of monitoring an item delivery truck status, as taught by Amirjalayer, in order to continuously monitor the status of the item delivery truck (Amirjalayer [0024]). Also, allow the supervisor to allocate equipment and improve managing the distribution facility. 
Regarding Claim 26:
 (Previously presented) Scott in view of Jamula in view of Thomas disclose the supervisor mobile terminal of Claim 1 but, specifically fails to disclose, however, Amirjalayer disclose wherein, in response to the supervisor mobile terminal entering a dock area, the controller is configured to cause dock- related information to be displayed, the dock-related information comprising one or more of incoming trucks, incoming volume, outgoing volume, dock schedules, or operator locations and assignments. (Amirjalayer [0020], “according to the age of expected trailers”. Amirjalayer [0025], “one or more trailers 18 that are expected at the warehouse within a selected period of time … currently at the warehouse … have left the warehouse”. Amirjalayer [0026-0027], “a notification when each trailer 18 arrives to the warehouse premises …. From one or more sensors… data may be or may include variety of data regarding expected incoming and outgoing goods over a given period of time”. Also, see fig. 2 [0009] and [0051])
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Scott, Jamula, and Thomas to include the feature of monitoring an item delivery truck status, as taught by Amirjalayer, in order to continuously monitor the status of the item delivery truck (Amirjalayer [0024]). Also, allow the supervisor to allocate equipment and improve managing the distribution facility.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Millhouse et al. US 20180050784: systems and methods for dynamic metrics mapping. 
Amirjalayer et al. US 20180293527: methods and system for warehouse dock logistics. 
Swift US 2018/0060831: observation based event tracking. 
Patel-Zellinger et al. US 2016/0328781: delayed order delivery fulfillment. 
Winklet US 2010/0262278: system and method for order picking. 
Russell et al. US 2015/0379459: Tracking transactions by confluences and sequences of RFID signals. See [0016]
Cattuto, Ciro, et al. "Dynamics of person-to-person interactions from distributed RFID sensor networks." PloS one 5.7 (2010): e11596.
Eckert et al. US 7,323,991: System and method for locating and communicating with personnel and equipment in a facility. 
Ramakrishnaraja et al. US 2021/0248525: Method and system for managing a technical installation. 
Dahir et al. US 2018/0349857: Automatic generation of reservations for a meeting-space for disturbing noise creators. 
Hu Xin CN111624967: Supervisory engine for process control. 
Swieter, P.E. et al. US 2019/0034851: Method and system for locating resources and communicating within an enterprise. 
Nixon et al. US 2014/0277593: Supervisor engine for process control. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3624